Ciparick, J. (concurring).
I fully agree with the majority’s holding that plaintiffs’ claims are neither moot nor unripe. I *901write separately to emphasize that Campaign for Fiscal Equity v State of New York (86 NY2d 307 [1995] [CFE IJ) is, and should remain, good law and that the parameters we set forth in that case and in CFE II (Campaign for Fiscal Equity v State of New York, 100 NY2d 893 [2003]) to define the content of a constitutionally-required “sound basic education” do not intrude into the policy-making functions of the other branches of government but rather constitute a proper exercise of our interpretative function.
“With full recognition and respect . . . for the distribution of powers in educational matters among the legislative, executive and judicial branches,” we have observed that “it is nevertheless the responsibility of the courts to adjudicate contentions that actions taken by the Legislature and the executive fail to conform to the mandates of the Constitutions which constrain the activities of all three branches” (Board of Educ., Levittown Union Free School Dist. v Nyquist, 57 NY2d 27, 39 [1982] [Levittown]). Indeed, though “[w]e have neither the authority, nor the ability, nor the will, to micromanage education financing ... it is the province of the Judicial branch to define, and safeguard, rights provided by the New York State Constitution, and order redress for violation of them” (CFE II, 100 NY2d at 925; see also Matter of Maron v Silver, 14 NY3d 230, 263 [2010] [“whether the Legislature has met its constitutional obligations . . . is within the province of this Court”]).
Article XI, § 1 of the State Constitution, the Education Article, provides: “The legislature shall provide for the maintenance and support of a system of free common schools, wherein all the children of this state may be educated.” In Levittown, we held that the Education Article imposed a duty on the Legislature to provide all children in New York the opportunity of an “education,” a term that we interpreted “to connote a sound basic education” (57 NY2d at 48). We observed that “[w]hat appears to have been contemplated when the [E]ducation [A]rticle was adopted at the 1894 Constitutional Convention was a Statewide system assuring minimal acceptable facilities and services” (id. at 47).
In CFE I, noting “Levittown’s unambiguous acknowledgment of a constitutional floor with respect to educational adequacy” (86 NY2d at 315), we set out to further define “a sound basic education” in order that we may meaningfully measure the State’s efforts to meet its constitutional obligations. We determined that
*902“[s]uch an education should consist of the basic literacy, calculating, and verbal skills necessary to enable children to eventually function productively as civic participants capable of voting and serving on a jury. If the physical facilities and pedagogical services and resources made available under the present system are adequate to provide children with the opportunity to obtain these essential skills, the State will have satisfied its constitutional obligation” (id. at 316).
We set forth certain essentials, finding that
“[cjhildren are entitled to minimally adequate physical facilities and classrooms which provide enough light, space, heat, and air to permit children to learn. Children should have access to minimally adequate instrumentalities of learning such as desks, chairs, pencils, and reasonably current textbooks. Children are also entitled to minimally adequate teaching of reasonably up-to-date basic curricula such as reading, writing, mathematics, science, and social studies, by sufficient personnel adequately trained to teach those subject areas” (id. at 317).
In Judge Simons’ dissent in CFE I, he argued that “[i]t is for other branches of government, not the courts, to define what constitutes a sound basic education and, assuming the State has not defaulted on its duty to establish a State-wide system and provide financial support, to ensure that the opportunity to be educated is available to all” (id. at 333). Judge Simons expressed the view that the courts’ ability to assess the constitutionality of an education financing scheme should be curtailed once “the State has established a structure for the school system and provided adequate funding for it as measured by the State’s resources” (id. at 342 [emphasis added]).
In CFE II, we rejected the State’s argument that a sound basic education was achieved by the eighth or ninth grade (100 NY2d at 906) and held that children are entitled to “the opportunity for meaningful high school education, one which prepares them to function productively as civic participants” (id. at 908). We directed the State to determine the actual cost of a sound basic education and to ensure that schools receive the resources necessary to provide it (see id. at 930). Judge Read argued in dissent that we had created a constitutional standard that was “illusory,” lacking “any way to measure whether it has been (or may be) met” (id. at 948, 952).
*903In his concurrence, Judge Smith embraces the views of Judge Simons and Judge Read in their respective dissents and questions the continued viability of CFE I (see concurring op at 908), the alternative to that case’s rule being, ostensibly, that the Legislature and Executive will assume the task of defining a “sound basic education” as it relates to the Education Article and fund it at a level they deem reasonable within budget limits (see CFE I, 86 NY2d at 342 [Simons, J., dissenting]). Judge Read’s dissent here echoes similar sentiments, but goes further to say that because “gross and glaring inadequacy . . . cannot be said to exist in New York[’s education system]” given the State’s high per pupil expenditures, the constitutional threshold for this Court’s review of the other branches’ education financing decisions has not been met (see dissenting op at 909 [internal quotation marks omitted]). Contrary to my colleagues in concurrence and dissent, I see no reason to depart from our decision in CFE I and, since claims such as plaintiffs’ implicate the Education Article’s protected rights, I am compelled to express my concerns about the potential consequences of disturbing that precedent.
If we declare that a sound basic education consists only of what the Legislature and Executive dictate, the scope of the State’s constitutional duty under the Education Article and, conversely, the scope of the constitutional rights of our schoolchildren, is limited to what those branches say it is. Abandoning CFE I1 would not only entrust the Legislature and Executive with the decidedly judicial task of interpreting the meaning of the Education Article but cast them in the role of being their own constitutional watchdogs. Though, under Levittown, we could continue to review claims of “gross and glaring inadequacy” (57 NY2d at 48), our inquiry would be superficial as the adequacy of the Legislature’s and Executive’s efforts would, in the first instance, be defined by those branches. Our system of separation of powers does not contemplate or permit such self-policing, nor does it allow us to abdicate our function as “the ultimate arbiters of our State constitution” (Campaign for Fiscal Equity, Inc. v State of New York, 8 NY3d 14, 28 [2006]; see also Cohen v State of New York, 94 NY2d 1, 11 [1999]) simply because public funds are at stake. In short, parsing out what *904the Education Article actually requires, as we did in CFE I and CFE II, not only enables the Legislature and Executive to fulfill their constitutional mandate but ensures that we in the Judiciary do the same.
Thus far, CFE I has not created the kind of thicket of litigation the New Jersey courts have encountered in the decades the State’s education financing scheme was declared unconstitutional (see Robinson v Cahill, 118 NJ Super 223, 287 A2d 187 [Law Div 1972], mod 62 NJ 473, 303 A2d 273 [1973]; Education Law Ctr. ex rel. Abbott v Burke School Children v New Jersey Dept. of Educ., 2012 WL 1080867, 2012 NJ Super Unpub LEXIS 732 [App Div Apr. 3, 2012]). That it will has been the concern of the critics of CFE I and CFE II (see CFE II, 100 NY2d at 958 [Read, J., dissenting] [“(t)his dispute ... is destined to last for decades, and ... is virtually guaranteed to spawn similar lawsuits throughout the state”]; Hussein v State of New York, 81 AD3d 132, 134 [3d Dept 2011] [opining that, as a result of CFE I, there could be “civil actions commenced on behalf of students in every school district across the state”]). Even if a bevy of protracted claims arise, however, CFE I should not be compromised. Prudential concerns about judicial economy are both valid and necessary; however, they are no reason to close the courthouse doors to parents and children with viable constitutional claims. That the State may be violating its constitutional mandate on a grander scale, in many more localities and toward many more children, than originally anticipated does not drown out, by force of volume, the existence of the violation. As my colleague stated in dissent in Bordeleau v State of New York (18 NY3d 305 [2011]), “[unconstitutional acts do not become constitutional by virtue of repetition[ ] [or] custom” (id. at 318 [Pigott, J, dissenting]). Neither do valid legal claims become less actionable by virtue of the fact that they are shared by many. The potential breadth of the problem is cause for greater, not lesser, vigilance.
Moreover, the experience of New Hampshire provides its own cautionary tale of the consequences of leaving to the Legislature and Executive the task of defining a constitutionally adequate education, as CFE Fs critics would have us do. In 1993, the Supreme Court of New Hampshire held that the state’s constitution “imposes a duty on the State to provide a constitutionally adequate education to every educable child,” but declared that it was for the Legislature and the Executive to “define the parameters of the education mandated by the constitution” (see *905Claremont School Dist. v Governor, 138 NH 183, 184, 192, 635 A2d 1375, 1376, 1381 [1993]). By 1997, when neither branch had done so, the court again made clear that the State was duty bound to, among other things, define the content of a constitutionally adequate education, fund it and create a system of accountability to ensure its delivery (see Claremont School Dist. v Governor, 142 NH 462, 477, 703 A2d 1353, 1360-1361 [1997]). Again, the court noted that it was “not appointed to establish educational policy, nor to determine the proper way to finance its implementation” (142 NH at 475, 703 A2d at I860).2 In 1998, the State sought a two-year extension to fulfill its constitutional mandate, which the court denied (see Claremont School Dist. v Governor, 143 NH 154, 157, 725 A2d 648, 650 [1998] ). A year later, with still no definition in place but with legislation pending, the court denied as premature the plaintiffs’ request to assign a special master to define a constitutionally adequate education and to determine its cost, noting “once more . . . that it is neither [the court’s] task nor intent to manage the public school systems of the State” (Claremont School Dist. v Governor, 144 NH 210, 212, 744 A2d 1107, 1108-1109 [1999] [internal quotation marks and citation omitted]). By 2002, after accountability and financing legislation failed, the court held that “the State’s duty to provide a constitutionally adequate education includes accountability,” which “means that the State must provide a definition of a constitutionally adequate education, the definition must have standards, and the standards must be subject to meaningful application” (Claremont School Dist. v Governor, 147 NH 499, 508-509, 794 A2d 744, 751 [2002]). Between 2002 and 2008 “the only action taken by the legislature to fulfill its acknowledged obligation . . . was the establishment . . . of a joint legislative oversight committee on accountability” (Londonderry School Dist. SAU #12 v State, 157 NH 734, 739, 958 A2d 930, 934 [2008, Broderick, Ch. J., dissenting] [internal quotation marks omitted]).3
What we have learned from New Hampshire’s education financing litigation is that had we adopted the dissenting *906Judge’s proposed rule in CFE I we would not necessarily have avoided litigation and, in fact, may have produced more. Though one can only speculate, it is quite possible that had we elected not to provide qualitative standards by which to understand what is meant by a “sound basic education,” we may have found it necessary to do so now, 17 years after CFE I. In Londonderry, former Chief Justice Broderick, dissenting from the majority’s decision to dismiss the most recent education financing claims as moot,4 recounted the history of the Claremont cases and observed that the Supreme Court of New Hampshire, “for the past fifteen years, ha[d] repeatedly, respectfully and appropriately deferred to the political branches to resolve the critical issues the numerous school funding decisions have identified” (157 NH at 740, 958 A2d at 935), but to no avail. Noting that the State had still not met its obligation, the Chief Justice aptly concluded that “[d]eference . . . has its limits. Constitutional rights must be enforced or they cease to be rights” (id.).
Indeed, there is “a point at which the education available is so palpably inadequate that the courts must intervene, determine the extent of the inadequacy and order the problem to be solved at State expense” (CFE I, 86 NY2d at 342 [Simons, J., dissenting]). Without such outer bounds, it is the Education Article’s mandate of a State-provided free public education that becomes “illusory” (CFE II, 100 NY2d at 948 [Read, J., dissenting]), not the template provided in CFE I and CFE II to flesh out the nature of that obligation. To be sure, “[i]t is the responsibility of the State to offer the opportunity of a sound basic education, and it is the responsibility of this Court to determine whether the State is fulfilling its responsibility to the plaintiffs” (CFE II, 100 NY2d at 940 [Smith, G.B., J., concurring]). Thus, while plaintiffs face the “formidable burden of proof imposed on one who attacks the budget plan” (CFE III, 8 NY3d 14, 29 [2006] [internal quotation marks omitted]), and the trial court may veiy well determine that the State has met its *907constitutional obligations through the enactment of the 2007 Foundation Aid reforms, the Court today reaches the correct result in allowing plaintiffs’ claims to move forward.

. Although the dissent “would accept the Attorney General’s invitation [to] dismiss the complaint” without necessarily overruling the CFE line of cases (dissenting op at 911), declaring plaintiffs’ claims nonjusticiable would effectively render CFE I and CFE II of, at best, dubious precedential value.


. The court did cite seven criteria as “general, aspirational guidelines for defining educational adequacy” (142 NH at 474, 703 A2d at 1359).


. In addition to the five Claremont cases already mentioned, the Supreme Court of New Hampshire issued three advisory opinions at the request of the Legislature regarding the constitutionality of various aspects of the State’s education financing efforts (see Opinion of the Justices [Reformed Pub. School Fin. Sys.], 145 NH 474, 765 A2d 673 [2000]; Opinion of the Justices [Tax Plan Referendum], 143 NH 429, 725 A2d 1082 [1999]; Opinion of the Justices [School Fin.], 142 NH 892, 712 A2d 1080 [1998]).


. The majority in Londonderry dismissed the petitioners’ declaratory judgment action challenging the constitutionality of the statute previously governing education funding, because intervening legislation had superseded the challenged bill; therefore, the contested bill was no longer in effect (see 157 NH at 736, 958 A2d at 932). As the substitute legislation had neither been “challenged by the petitioners or subjected to a factual inquiry before the trial court,” the case was dismissed as moot (id.). Here, by contrast, chapter 57 of the Laws of 2007, the legislation that the State claims renders plaintiffs’ action moot, is precisely the legislation that plaintiffs’ second amended complaint alleges was insufficient to provide a sound basic education to the children in plaintiffs’ districts.